In a proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of a decision and order of the Family Court, Westchester County (Kaiser, J.), dated July 2, 1986, as awarded custody of the parties’ two children to the father.
Ordered that the decision and order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s finding that the best interests of the children would be served by the father having custody has a sound and substantial basis in the record (see, Matter of Harvey v Share, 119 AD2d 823; Matter of Linda J. v Thomas J., 112 AD2d 1041). Although the record indicates that both the mother and the father love and are devoted to the children, numerous witnesses, found to be credible by the Family Court, testified that the mother is an alcohol abuser. In addition, the evidence adduced at the hearing supports the finding by the Family Court that the father will be able to provide a more favorable home environment for the children. Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.